
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5.7



Restricted Stock Award Description dated November 25, 2001
Restricted Stock Award Description dated January 2, 2002
Amendment to Restricted Stock Award Description, dated November 7, 2003


Stock Incentive Plan
Restricted Stock Award Approval Date: November 25, 2001

Joseph Saunders

Award Description

Stock Incentive Plan Restricted Shares:     450,000
Fair Market Value per Share on November 25, 2001:
 
$
3.270
Total Fair Market Value on November 25, 2001:
 
$
1,471,500.00

Restricted Stock Provisions

GENERAL PROVISIONS:

The Restricted Stock will be deposited in an account at EquiServe and will be
subject to vesting and forfeiture restrictions. You will have the right to vote
and receive dividend payments (if any) on all Restricted Stock in your account.

VESTING PROVISIONS:

One-third of the Restricted Stock Grant will vest per year over a 3 year period
from November 25, 2001 provided you remain employed by the company throughout
the 3 year period. The Restricted Stock shall fully vest, and all restrictions
shall lapse, upon the occurrence of an "Acceleration Event" as that term is
defined in your Employment Agreement dated November 25, 2001.

STOCK DISTRIBUTION:

The Restricted Stock will be released to you at the completion of the
restriction period noted above.

TAXATION ON RESTRICTED SHARES:

Applicable taxes associated with the shares of Restricted Stock will be due as
these shares vest and are released to you.

--------------------------------------------------------------------------------



Stock Incentive Plan
Restricted Stock Award Approval Date: January 2, 2002

Joseph Saunders

Award Description

Stock Incentive Plan Restricted Shares:     50,000
Fair Market Value per Share on January 2, 2002:
 
$
3.535
Total Fair Market Value on January 2, 2002:
 
$
176,750.00

Restricted Stock Provisions

GENERAL PROVISIONS:

The Restricted Stock will be deposited in an account at EquiServe and will be
subject to vesting and forfeiture restrictions. You will have the right to vote
and receive dividend payments (if any) on all Restricted Stock in your account.

VESTING PROVISIONS:

One-third of the Restricted Stock Grant will vest per year over a 3 year period
from November 25, 2001 provided you remain employed by the company throughout
the 3 year period. The Restricted Stock shall fully vest, and all restrictions
shall lapse, upon the occurrence of an "Acceleration Event" as that term is
defined in your Employment Agreement dated November 25, 2001.

STOCK DISTRIBUTION:

The Restricted Stock will be released to you at the completion of the
restriction period noted above.

TAXATION ON RESTRICTED SHARES:

Applicable taxes associated with the shares of Restricted Stock will be due as
these shares vest and are released to you.

--------------------------------------------------------------------------------




AMENDMENT TO RESTRICTED STOCK AWARD DESCRIPTION


        The award descriptions evidencing the restricted stock grants to you
(the "Grant Agreements"), dated as of November 25, 2001 and January 2, 2002, by
Providian Financial Corporation, a Delaware corporation (the "Company"), are
hereby amended as set forth below effective as of November 7, 2003. All
capitalized terms used but not defined in this amendment (the "Amendment") shall
have the meanings set forth in the employment agreement dated as of November 25,
2001 between the Company and you.

        1.     Notwithstanding any provision in any Grant Agreement to the
contrary, the shares of restricted stock granted to you pursuant to the Grant
Agreements that are scheduled to vest on November 25, 2003 (the "2003 Restricted
Stock") shall not vest on such date and shall instead vest on November 25, 2004;
provided, that, prior to November 1, 2004, you shall have the right to elect to
delay the vesting of all shares of restricted stock held by you that are then
scheduled to vest on November 25, 2004 (comprising the 2003 Restricted Stock,
plus the shares that were originally scheduled to vest on November 25, 2004
under the Grant Agreements, plus the New Grant—all collectively referred to
herein as the "Restricted Stock") until June 30, 2005. In the event that you
timely elect to delay the vesting of the Restricted Stock until June 30, 2005,
then promptly following receipt of your election the Company shall amend the
applicable restricted stock award descriptions to reflect the delay and shall
grant to you 20,000 shares of restricted stock (the "Additional New Grant"). The
Additional New Grant shall vest on June 30, 2005, subject to your continued
employment with the Company. The Additional New Grant shall be subject to such
terms and conditions set forth in the award description evidencing the grant of
the Additional New Grant to you to the extent not inconsistent herewith.
Notwithstanding the foregoing, in the event that your employment is terminated
by the Company without Cause, by you for Good Reason or by reason of your death
or Disability, any Restricted Stock that you hold as of the date of such
termination of employment shall vest in full.

        2.     In consideration for entering into this Amendment, the Company
shall grant to you 20,000 shares of restricted stock on November 7, 2003 (the
"New Grant"). The New Grant shall vest on November 25, 2004, subject to your
continued employment with the Company. The New Grant shall be subject to such
terms and conditions set forth in the award description evidencing the grant of
the New Grant to you to the extent not inconsistent herewith.

        3.     All the other existing terms of the Grant Agreements shall remain
in full force and effect.

        IN WITNESS WHEREOF, the Company has caused this Amendment to be executed
and delivered by its duly authorized officer and you have executed and delivered
this Amendment.

  PROVIDIAN FINANCIAL CORPORATION
 
/s/  RICHARD A. LEWEKE      

--------------------------------------------------------------------------------

By: Richard A. Leweke
Title:
 
/s/  JOSEPH W. SAUNDERS      

--------------------------------------------------------------------------------

By: Joseph W. Saunders
Title:

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5.7



Restricted Stock Award Description dated November 25, 2001 Restricted Stock
Award Description dated January 2, 2002 Amendment to Restricted Stock Award
Description, dated November 7, 2003
AMENDMENT TO RESTRICTED STOCK AWARD DESCRIPTION
